DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s proposed amendments set forth in the after-final response of 16 December 2021 places the application in condition for allowance.  Therefore, the proposed amendments are entered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 16 December 2021, with respect to the rejections of claims 1-7, 14 and 15 under 35 U.S.C. § 103 and the objections to claims 8-13 have been fully considered and are persuasive.  The rejections of claims 1-7, 14 and 15 under 35 U.S.C. § 103 and the objections to claims 8-13 have been withdrawn.

Allowable Subject Matter
4.	Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims incorporate previously noted allowable subject matter, and a further search of the prior art has not uncovered any additional prior art which fully teaches any of the presently pending claims, either in a single reference or in an obvious .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616